 


109 HR 570 IH: To amend title 10, United States Code, to authorize Army arsenals to undertake to fulfill orders or contracts for articles or services in advance of the receipt of payment under certain circumstances.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 570 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize Army arsenals to undertake to fulfill orders or contracts for articles or services in advance of the receipt of payment under certain circumstances. 
 
 
1.Performance of orders for articles or services by Army arsenals before receipt of payment
(a)AuthorityChapter 433 of title 10, United States Code, is amended by inserting after section 4541 the following new section:

4541a.Army arsenals: performance before receipt of payment
(a)AuthorityRegulations under section 2208(h) of this title shall authorize the Army arsenals to undertake, with working-capital funds, to fulfill orders or contracts of customers referred to in subsection (b) for articles or services in advance of the receipt of payment for the articles or services.
(b)Transactions to which applicableThe authority provided in subsection (a) applies with respect to an order or contract for articles or services that is placed or entered into, respectively, with an arsenal by a customer that—
(1)is—
(A)a department or agency of the United States;
(B)a person using the articles or services in fulfillment of a contract of a department or agency of the United States; or
(C)a person supplying the articles or services to a foreign government under sections 22, 23, and 24 of the Arms Export Control Act (22 U.S.C. 2762, 2763, 2764); and
(2)is eligible under any other provision of law to obtain the articles or services from the arsenal..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 4541 the following new item:


4541a. Army arsenals: performance before receipt of payment.
(c)RegulationsThe Secretary of Defense shall prescribe the regulations to carry out section 4541a of title 10, United States Code (as added by subsection (a)), not later than 60 days after the date of the enactment of this Act. 
 
